Citation Nr: 1507006	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 and from May 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the Veteran has PTSD that is etiologically related to his active duty service.

2.  The Veteran's neck disability, bilateral shoulder disability and right elbow disability are not etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a neck disability, bilateral shoulder disability and right elbow disability are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claims may be subject to service connection based on continuity of symptomatology, if there is a diagnosis of arthritis.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

PTSD

The Board notes that a December 2006 rating decision initially denied service connection for PTSD, and an October 2008 rating decision granted service connection for depressive disorder, not otherwise specified, with anxiety disorder and parasomnia, effective May 27, 2008.

A June 2014 rating decision granted an earlier effective date of November 8, 2005, for depressive disorder, which is the date of claim for PTSD.

Based on a review of the record, including the June 2014 rating decision, it is apparent that the RO considered the issues of depression and PTSD as one claim for an acquired psychiatric disorder.  

It is important for the Veteran to understand that a grant of service connection for PTSD will not (it appears) affect his compensation, as his symptoms are already evaluated under the rating for depression based on the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2014).

Given the evidence of record, the Board finds that entitlement to service connection for PTSD is warranted, and should be added to the Veteran's evaluation for depression.

Neck, Bilateral Shoulders and Right Elbow

The Veteran asserts that he has a neck, bilateral shoulder and right elbow disability as a result of his active duty service.

Specifically, in the December 2014 hearing the Veteran testified that his disabilities are the result of "wear and tear" from his job as a mechanic with the Army.  The Veteran did not report any specific injury, or in-service treatment.

A review of the Veteran's service treatment records shows no treatment for or complaints of pain in the neck, bilateral shoulder or right elbow.  Significantly, the Veteran had reported pain in other joints, including his knees, from chronic wear and tear.

A review of the Veteran's post-service VA medical treatment records shows no complaints of or treatment for neck, bilateral shoulder or right elbow pain.

The Veteran testified at the December 2014 hearing that he has not sought private treatment for these disabilities.

In September 2008 the Veteran was afforded a VA examination with regard to his claim for chronic fatigue syndrome or "Gulf War Illness."  The examiner discussed the Veteran's joint pain and diagnosed bilateral shoulder impingement syndrome, bilateral elbow epicondylitis and degenerative joint and disc disease of the cervical spine.

As this examination was for chronic fatigue syndrome or "Gulf War Illness," it did not address whether the diagnoses were related to active duty service.

While the Veteran has diagnoses of neck, shoulder and right elbow disabilities, the Veteran has not alleged that there was any particular in-service injury that caused these disabilities, nor has the Veteran provided any probative medical evidence, such as an opinion of a treatment provider, that suggests a link between these disabilities and service.

The Board acknowledges that the Veteran's neck disability, diagnosed as arthritis, may be service connected based on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not submitted any records showing complaints of neck pain during service, even though he complained of other joint pain (mainly the knees), or any complaints of neck pain since his separation from service.  The first indication that the Veteran had neck pain was the May 2008 claim for entitlement to service connection for joint pain (approximately 16 years after separation from service), and the first notation of any treatment for neck pain or a diagnosis of a neck disability was the September 2008 VA examination.  Even despite the diagnosis, VA medical records, dated through June 2014, show no treatment for neck pain.

The Board also notes that the Veteran submitted a claim for service connection for several disabilities in August 1992, shortly after discharge from active duty service.  It seems likely that if the Veteran had been experiencing chronic pain in his neck, shoulders and right elbow problem since service, that he would have included that in his August 1992 claim, as he included a claim for knee problems based on chronic pain during service.

The Board notes that the Veteran's own actions, while acting on other claims, provide highly probative evidence against these claims. 

Although the Veteran may sincerely believe that his disabilities are related to his active duty service, the issue of whether the Veteran has a current disability as a result of active duty service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for a neck disability, bilateral shoulder disability and right elbow disability is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

Preliminarily, the Board notes that the claim for entitlement to service connection for PTSD is granted in full.  Accordingly, a discussion of the duties to notify and assist as they apply to this claim is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VA fulfilled its duty to notify in its May 2006 and June 2008 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and the Veteran's testimony and statements.

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for a neck disability, bilateral shoulder disability, or a right elbow disability.  (As discussed above, the Veteran was afforded a VA examination for chronic fatigue syndrome or "Gulf War Illness" that addressed his reported joint pain, but did not discuss whether the disabilities were directly associated with service.)

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that while the Veteran provided evidence of current diagnoses of disabilities, the Veteran did not provide evidence of the disabilities during service, or any link between the current diagnoses and his service.  In fact, the Veteran's own statements and actions provide some evidence against these claims, as noted above.

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran's current diagnoses of a neck disability, bilateral shoulder disability and right elbow disability are associated with his service.  Several standards of McLendon are not met in this case.  Beyond this, there is significant evidence against these claims. 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a right elbow disability is denied.


REMAND

The Veteran asserts that he has bilateral hearing loss as a result of his active duty service.

As discussed in the December 2006 rating decision, which granted entitlement to service connection for bilateral tinnitus, hazardous noise exposure is conceded as a result of the Veteran's military occupation specialty.

However, there is no evidence of record that the Veteran has hearing loss that meets the minimum requirements for service connection under 38 C.F.R. § 3.385 (2014).

It is important for the Veteran to understand that while he may have some hearing loss (it may not be as good as it once was), in order to be service connected for "hearing loss" he must have hearing that is outside the range of normal.

A June 2009 treatment record shows that the Veteran reported hearing loss that had gotten progressively worse "over the past few years," but no audiometer is associated with the treatment record.

The Board has determined that a VA examination is required to determine if the Veteran has current hearing loss that meets the minimum requirements for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hearing examination.  The claims file should be provided for review by the examiner and all required studies should be performed.  

If there is a diagnosis of bilateral hearing loss that meets the minimum standards under 38 C.F.R. § 3.385, then the examiner should provide an opinion, with rationale, addressing the question of whether the Veteran's bilateral hearing loss is at least as likely as not (a greater than 50 percent probability) caused by or related to his active duty service.  

The examiner should acknowledge that the Veteran was exposed to extreme hazardous noise during his active duty service.

2.  After completing the above, and any other development that may be deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


